Title: From Thomas Jefferson to William Jarvis, 19 July 1804
From: Jefferson, Thomas
To: Jarvis, William


               
                  
                     Dear Sir
                  
                  Washington July 19. 04.
               
               Your favor of Oct. 26. as also the 2. pipes of Termo came safely to hand in the course of the winter. we are here at a place of no commerce at all, of no resources for remittances, and I am so unskilled in that kind of operation, that it has laid over longer than it ought to have done. I have at length got a bill from mr Madison drawn on a Mr. Maury merchant of Liverpool having tobaccoes of his in his hands, endorsed by myself, for 300. D. at 60. Days sight, which may be relied on solidly on every consideration. this, if I calculate the 170. Milreas rightly, is sufficient to cover the 2. pipes of Termo, and probably the two half pipes of Oeyras. for you must be so kind as to permit me to decline the offer of acceptance of the two last, on an assurance that it is contrary to a law I have laid down for the government of my own conduct never to accept a present of any value while in public office: at the same time that your kind intentions are equally acknoleged as if they could have been accepted. as I should be glad to recieve one pipe a year of the best Termo, if you could make it convenient to draw on me at 30. days sight for the amount, it would relieve me from the embarrasment of making a remittance, and prevent such a delay as has occurred in the present instance. the wine should always be in a double case, or it is sure to be adulterated before it gets to it’s ultimate destination. should my present remittance be below the proper sum, be so good as to add the deficiency to your draught on me for the pipe to be forwarded for this year’s supply. Accept my thanks for your attentions, my friendly salutations and assurances of esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            